Citation Nr: 0307575	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-51 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel





REMAND

The veteran served on active duty from August 1973 to August 
1975.  He is currently incarcerated in a California penal 
institution, serving a term of 15 years to life in prison.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This case was previously before the Board in December 1999, 
at which time it was noted that the veteran, in his 
substantive appeal (VA Form 9), had requested a personal 
hearing before a Member of the Board.  The Board found that 
the veteran's hearing request had not been acted upon, and 
accordingly, the veteran was contacted to determine whether 
he continued to desire a hearing.  In a letter dated in 
February 2000, the veteran stated that he could not appear 
for a hearing due to his incarceration, and that he wanted 
the Board "to make a decision on my claim." 

Subsequently, the Board in March 2000 denied the veteran's 
claim for service connection for PTSD.  However, pursuant to 
a February 2001 Motion for Remand, the United States Court of 
Veterans Appeals (Court) issued an order, which vacated and 
remanded the Board's decision for reconsideration of the case 
due to the recently enacted VCAA.  

Subsequently additional development was undertaken by the 
Board to include a determination as to whether the veteran 
still wished to have a hearing and if so whether he would be 
able to leave his prison cell to attend a hearing.

By correspondence dated in February 2003, the veteran wrote:

I would like a hearing but I'm in prison.  So you would 
have to ask these peoples if you can send for me for the 
hearing.   I do not think staff in prison will let me 
leave this prison for a hearing.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO to scheduled a Travel Board hearing:  

The RO should contact the prison 
authorities at the institution in which 
the veteran is incarcerated and determine 
what accommodations for a hearing can be 
arranged.  If the veteran can report for 
a hearing, the RO should schedule the 
veteran for a hearing before a member of 
the Board appearing at the local RO in 
accordance with applicable procedures.  
As appropriate, the prison authorities 
should be informed of the time and the 
place to report.  If the veteran is not 
scheduled for a hearing, documentation as 
to the reason why a hearing is not 
possible should be placed in the claims 
folder.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




